Citation Nr: 0019161	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  96-31 1354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from September 1961 to 
November 1967.  He served in Vietnam from November 1966 to 
November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1995 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in January 1999, at 
which time it was remanded for additional development.  That 
development has been completed and the case returned to the 
Board.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.  

2.  There is no credible supporting evidence of an inservice 
stressor to support the diagnosis of PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by veteran's period 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304(f) (1998 & 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records do not contain findings referable 
to a psychiatric disorder, or evidence indicating treatment 
for related symptoms.  Post service medical evidence does not 
show a medical diagnosis of a psychiatric disorder during the 
veteran's initial post-service year.  

The veteran's service personnel records show that he served 
in Vietnam from November 26, 1966 to November 25, 1967.  The 
record shows that his principal duty during this period was 
an ordnance supply and parts supervisor.  He also performed 
duties as a stock control and accounting supervisor.  His 
awards included National Defense Service Medal, Vietnam 
Service Medal, and Vietnam Campaign Medal.  

VA outpatient treatment records dated from November 1994 to 
April 1995 show that the veteran has received ongoing 
treatment for his PTSD through a residential rehabilitation 
program (PRRP).  

In a statement dated in February 1995, J.W., M.D., reported 
that the veteran was patient in the residential 
rehabilitation program.  He reported that the veteran 
continued to exhibit significant PTSD symptomatology, super-
imposed on major depression.  

In a statement dated in July 1995, N.D., Ph.D., PRRP 
Director, reported that the veteran suffered from severe and 
chronic PTSD.  He had completed a 16 week PTSD residential 
rehabilitation program.  Dr. D. reported that due to the 
chronic and severe nature of the veteran's PTSD, he was 
enrolled in an inpatient PTSD program.  

VA outpatient treatment records dated from July 1995 to April 
2000 show that the veteran has been seen for ongoing 
treatment for depression and PTSD.

In his stressor statement received in October 1996, the 
veteran reported that he was not a combat soldier, but was 
involved in combat several times.  He reported that during 
"OPERATION ATTLEBORO," he was ambushed in a rubber 
plantation and his jeep was hit.  He reported that he killed 
three enemy soldiers.  He reported that his camp was hit 
which resulted in loss of life.  He also reported that he 
witnessed civilians murdered and prisoners tortured.  

In a December 1997 report from the United States Armed 
Services Center for Research of Unit Records (USASCRUR) shows 
that the veteran's unit provided Class I, II, III, IV, and, V 
support, laundry, bath, and graves registration to all units 
participating in "OPERATION ATTELORO," and "OPERATION 
CEDAR FALLS."  His unit departed for Vietnam on November 26, 
1966 and arrived on December 14, 1966.  The records show 
episodes of incoming mortar fire and ammunition dump 
explosions, but do not show that the veteran's unit was 
involved in these incidents or sustained any casualties.  The 
records do not show an ambush in a rubber plantation, but do 
show that there was a battle at the Ben Cui Plantation in 
October 1966, prior to the veteran's arrival in Vietnam.  

Pertinent Law and Regulations

A PTSD claim is well grounded if there is medical evidence of 
a current disability, lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD.  Gaines v. West, 11 Vet. App. 353, 357 
(1998).  Where there is a clear diagnosis of PTSD, an 
appellant's assertions of participation in combat are 
generally accepted as true for purposes of determining 
whether the claim is well grounded.  Falk v. West, 12 Vet. 
App. 402, 404 (1999); Samuels v. West, 11 Vet. App. 11 Vet. 
App. 433 (1998) (VA is not required to accept the 
truthfulness of inherently incredible assertions).

However, even where the claim is found to be well grounded, 
service connection for PTSD requires more.  There must be 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart Medal, the Combat Infantryman Badge, or similar 
combat citation will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of a claimed 
inservice stressor.  Gaines v. West, at 357; 38 C.F.R. § 
3.304(f).

In June 1999, the provisions of 38 C.F.R. § 3.304(f) were 
amended to change the requirement for a "clear diagnosis" 
of PTSD to a diagnosis in accordance with the provisions of 
38 C.F.R. § 4.125 (1999) (providing that diagnoses will be in 
accordance with American Psychiatric Association: DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM) (4th ed.) 
(1994) (DSM IV)).

Under the governing statutory and regulatory provisions, if 
the claimed stressor is not related to the veteran's 
participation in combat, his lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor and must be supported by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 138, 147 (1997); 
Doran v. Brown, 6 Vet. App. 283, 289 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

The United States Court of Veterans Appeals (Court) in 
Zarycki v. Brown, 6 Vet. App. 91 (1993) set forth the 
foundation for the framework now established by the case law 
for establishing the presence of a recognizable stressor, 
which is the essential prerequisite to support the diagnosis 
of PTSD.  The Court noted that the evidence necessary to 
establish the existence of the recognizable stressor during 
service will vary depending on whether or not the veteran was 
"engaged in combat with the enemy" under 38 U.S.C.A. § 
1154(b) (West 1991) and 38 C.F.R. § 3.304.

VA's General Counsel has held that the phrase "engaged in 
combat with the enemy" requires that the veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality. VAOPGCPREC 12-99 (1999). 

The General Counsel went on to hold that a determination as 
to whether a veteran engaged in combat with the enemy must be 
based on consideration of all evidence of record in each 
case.  In many cases, no single item of evidence will be 
determinative of the issue, and it will be necessary to 
evaluate the evidence for and against the assertion that the 
veteran engaged in combat.  Specifically, VA will have to 
assess the credibility, probative value, and relative weight 
of each relevant item of evidence and to apply the benefit- 
of-the-doubt standard if the evidence is in equipoise. 

The General Counsel found that nothing in 38 U.S.C.A. § 
1154(b) or other applicable statutes or regulations purports 
to limit the types of evidence that may be used to support a 
finding that a veteran engaged in combat with the enemy.  
Accordingly, a determination that a veteran engaged in combat 
with the enemy may be supported by any evidence which is 
probative of that fact, and there is no specific limitation 
of the type or form of evidence that may be used to support 
such a finding.  The term "probative" refers to the tendency 
of the evidence, if believed, to establish the fact at issue.  
As a general matter, however, we believe that a statement 
that the veteran engaged in a particular "operation" or 
"campaign" often would not, in itself, establish that the 
veteran engaged in combat.  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126.  The 
effect of these revisions was to change the diagnostic 
criteria for mental disorders from the Diagnostic and 
Statistical Manual for Mental Disorders (DSM), 3rd edition 
and the 3rd edition, revised, to the fourth edition (DSM-IV).  
The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  The Court further found that where there 
was "undisputed, unequivocal" diagnoses of PTSD of record, 
and the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law.

The Court noted that "although it is not necessary to this 
decision here," the diagnoses of PTSD appeared to comport 
with the diagnostic criteria for PTSD.  Id. at 144.  (The 
concurring opinion goes further and states that the case also 
holds that where there is an "unequivocal" diagnosis of PTSD, 
the adequacy of the symptoms to support the diagnosis, as 
well as the sufficiency of the stressor, are presumed.  Id.  
The governing regulation provides that if the Board, or other 
adjudicators, doubts whether the diagnosis of a mental 
disorder is substantiated, including as to whether the 
diagnostic criteria are met, or indeed rejects the diagnosis 
shown on examination, the case should be returned to the 
examiner for clarification.  38 C.F.R. § 4.126.

In the absence of a finding that the veteran engaged in 
combat with the enemy, service connection for post-traumatic 
stress disorder requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996); 38 C.F.R. § 3.304(f).  

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.  The Court 
held that 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304, 
contemplates evidence establishing a stressor while the 
veteran engaged in combat with the enemy.  See Hayes v. 
Brown, 5 Vet. App. 60 lay (1993).

The Court has stated that "[j]ust because a physician or 
other health professional accepted the appellant's 
description of his Vietnam experiences as credible and 
diagnosed the appellant as suffering from post-traumatic 
stress disorder does not mean the [Board is] required to 
grant service connection for post-traumatic stress disorder."  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

Revisions to 38 C.F.R. § 3.304(f)

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 1991), can be no 
earlier than the effective date of that change.  The Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-2000 (2000).

In the instant case the provisions of 38 C.F.R. 3.304(f) 
changed during the course of the appeal.  As noted above, the 
change involved the criteria for an acceptable diagnosis of 
PTSD.  The veteran's claim does not turn on whether he has an 
acceptable diagnosis of PTSD.  Rather, as will be discussed 
below, the case turns on whether the veteran engaged in 
combat with the enemy or whether there is credible supporting 
evidence of the claimed inservice stressors.  The provisions 
of 38 C.F.R. § 3.304(f) referable to combat and the need for 
credible supporting evidence were not changed.  Therefore, 
the Board finds that neither the new or old versions of 38 
C.F.R. § 3.304(f) are more favorable to the veteran.  

The Board notes that the RO did not provide the veteran with 
the revised version of 38 C.F.R. § 3.304(f).  The Board finds 
that the veteran is not prejudiced by this lapse, since it is 
conceded that he has a "clear diagnosis" of PTSD, under the 
old criteria, as well as a diagnosis in accordance with 38 
C.F.R. § 4.125, under the revised criteria.  


Well-Grounded Claim

The veteran has a current diagnosis of PTSD, medical 
professionals have linked that diagnosis to inservice 
stressors reported by the veteran.  Since, for purposes of a 
well grounded claim, the veteran is competent to report these 
stressors, the Board concludes that the veteran's claim is 
well grounded.

Engaged in Combat

The evidence in favor of a finding that the veteran engaged 
in combat consists of his stressor statement wherein he 
reported that he did not have a combat military occupational 
specialty (MOS) but was in involved in combat several times 
and the report in his service personnel records that he 
participated in the Vietnam Counteroffensive Phase II.  VA 
outpatient treatment records show the veteran reported 
encountering sniper fire, being ambushed and food poisoned, 
and killing the enemy.  

The evidence against a finding that the veteran engaged in 
combat includes the fact that the veteran was awarded no 
combat decorations, and served in a non-combat capacity.  
Records from the veteran's unit do not show that it engaged 
in direct conflict with the enemy, or received any combat 
related damage or casualties.  The veteran also received no 
combat injuries or awards.  Further, the mere participation 
in a Vietnam counteroffensive does not denote participation 
in combat.  VAOPGCPREC 12-99.  The Board concludes that this 
evidence outweighs the veteran's statements, and concludes 
that the preponderance of the evidence is against a finding 
that he engaged in combat with the enemy.

Credible Supporting Evidence of Stressors

Inasmuch as the veteran has not been shown to have engaged in 
combat with the enemy, a grant of service connection for PTSD 
requires credible supporting evidence of the claimed 
inservice stressors.  Such evidence must be in addition to 
the veteran's own statements.  He has reported that his 
stressors consisted of witnessing the torture of prisoners 
and shooting of civilians, killing three enemy troops, being 
ambushed, and encountering incoming mortar attacks.  

The Board notes that the service department has confirmed 
that the veteran's base did come under mortar attack while 
the veteran was stationed there.  However, these attacks 
reportedly did not involve the area of the base where the 
veteran's unit was posted, and the unit received no damage or 
casualties.  In short USASCRUR has been unable to provide 
support for any of his reported stressors; and there is no 
other evidence in support of such stressors.

The Board therefore finds that his claimed stressors are not 
corroborated by supporting evidence.  

The Court has held that credible supporting evidence of the 
actual occurrence of an inservice stressor cannot consist 
solely of after-the-fact medical nexus evidence.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  In the absence of such 
evidence, the Board must conclude that the preponderance of 
the evidence is against the claim for service connection for 
PTSD.


ORDER


Service connection for PTSD is denied. 



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

